DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 05/16/2022 has been entered. Claims 1-4, 15 and 231 have been amended and claims 20-230 and 232-269 have been canceled. Thus claims 1-19 and 231 are currently pending; claims 5-14 and 231 have been withdrawn from further consideration; and claims 1-4 and 15-19 are under examination.

Withdrawn Rejections
	In view of the amendment of claim 1, the 102(a)(1) rejections set forth in the Office Action 12/15/2021 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for T Regulatory Cell Polarization and Th17 Cell Polarization using only compounds 205 and D6 (Examples 3-4 and Figs. 3-6), does not reasonably provide enablement for treating any EHMT2 mediated disorder or diseases (claim 1) or any immune-mediated disease (claim 3) using any other compounds that fall under formula (I’”).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1


The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 
7) amount of direction or guidance by the inventor, and 
8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites Kashyab (Kashyab, S. et al. “Using ‘biased-privileged’ scaffolds to identify lysine methyltransferase inhibitors” Bioorganic & Medicinal Chemistry 22 (2014) 2253–2260). In this reference, compound 9 (Fig. 2; specie of the claimed compound) was tested for its activity against KMATase G9a (equivalent to EHMT2) and was found to be inactive. Hence, this proves that any compound that falls under the claimed compound of formula (I’”) does not treat any EHMT2 mediated disease or disorder or any immune-mediated disease.
Accordingly, the lack of significant guidance from the prior art with regard to treating any EHMT2 mediated disease or disorder or any immune-mediated disease using any compounds that fall under the formula (I’”) makes practicing the scope of the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
The claims are drawn to the genus: (a) EHMT2 mediated disease or disorder,  (b) immune-mediated disease and (c) compound of formula (I’”), whereas the instant specification provides only specific examples of T Regulatory Cell Polarization and Th17 Cell Polarization using only compounds 205 and D6 (Examples 3-4 and Figs. 3-6).
Accordingly, the amount of direction presented and the number of working examples presented in the instant specification are narrow compared to the wide breadth of the claims at issue.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed ‒ method of treating an EHMT2 mediated disease or disorder or method of treating an immune-mediated disease, by administering to a subject in need thereof a compound of formula (I’”) ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite “A method of treating an EHMT2 mediated disease or disorder, comprising administering to a subject in need thereof a compound of Formula (I’”)” that renders the claim vague and indefinite. There are different mechanistic pathways that involve EHMT2 depending on the vast numbers of diseases and disorders known to a skilled artisan that are mediated by EHMT2. It is thus unclear what is targeted in the several pathways of EHMT2 in order to treat the claimed EHMT2 mediated disease or disorder by the claimed compound for formula (I’”).   
	Claim 2 is rendered indefinite for depending on claim 1
	Claims 2 and 4 recite a broad limitation “second therapeutic agent” that renders the claim vague because it is unclear how many therapeutic agents are tolerated to fall within the metes and bounds of the aforementioned limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International publication WO2015/095679A1 (WO’679).
	WO’679 teaches a method of treating PKC-theta mediated immune diseases such as graft- versus-host disease, organ transplant rejection, psoriasis, Duchenne muscular dystrophy, rheumatoid arthritis, diabetes, insulin resistance, myasthenia gravis, multiple sclerosis, colitis, psoriatic arthritis, ankylosing spondylitis, atopic dermatitis, Sjogren syndrome, asthma, or lupus, wherein the method comprises administering to a subject in need thereof an effective amount of the following compound that fall under the claimed compound of formula (I’”):

    PNG
    media_image1.png
    128
    125
    media_image1.png
    Greyscale

which is equivalent to:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 and wherein:

    PNG
    media_image3.png
    71
    53
    media_image3.png
    Greyscale
is equivalent to R9c (Q4c is C1 alkylene and T4c is Rs2c 6-membered heteroaryl);

    PNG
    media_image4.png
    27
    35
    media_image4.png
    Greyscale
is equivalent to R7c (Q2c is C2 alkylene and T2c is ORec, Rec=H);

    PNG
    media_image5.png
    20
    24
    media_image5.png
    Greyscale
 is equivalent to R15c (C1 alkyl);

    PNG
    media_image6.png
    31
    42
    media_image6.png
    Greyscale
is equivalent to X2c.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International publication WO2010/017122A2 (WO’122).
	WO’122 teaches method of treating sickle cell disorder (immune-mediated disorder), wherein the method comprises administering to a subject in need thereof an effective amount of compounds that fall under the claimed compound of formula (I’”) (see pages 14-31).

Claims 3-4 and 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International publication WO2008/131547A1 (WO’547).
	WO’547 teaches method of treating immune disorders such as  arthritis (e.g., rheumatoid or psoriatic arthritis), psoriasis, Crohn's disease, inflammatory bowel disease, ankylosing spondylitis, Sjogren's syndrome, Still's disease (macrophage activation syndrome), multiple sclerosis, uveitis, scleroderma, myositis, Reiter's syndrome, Wegener's syndrome, systemic lupus erythematosus (SLE), immune thrombocytopenic purpura (ITP), glomerulonephritis, and vasculitis, wherein the method comprisex administering to a subject in need thereof an effective amount of compounds that fall under the claimed compound of formula (I’”) (see page 7).
	WO’547 further teaches that the method further comprises administering other therapeutic agents such as methotrexate, an anti-inflammatory corticosteroid, a nonsteroidal anti-inflammatory drug, or a combination thereof with the composition that comprises the compounds of page 7 (see claim 15). 

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent application publication number US2017/0355712A1 (US’712 hereinafter).
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
US’712 teaches method for treating EHMT2 mediated diseases and immune-mediated disease such as sickle cell anemia by administering to a subject in need thereof using compounds that fall under the claimed formula (I’”) (Tables 1-5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over International publication WO2008/131547A1 (WO’547) in view of NYU (“Medical for Inflammatory Bowel Disease in Adults” Jul. 24, 2015, pp. 1-11).
	Regarding claim 3, WO’547 teaches method of treating immune disorders such as  arthritis (e.g., rheumatoid or psoriatic arthritis), psoriasis, Crohn's disease, inflammatory bowel disease, ankylosing spondylitis, Sjogren's syndrome, Still's disease (macrophage activation syndrome), multiple sclerosis, uveitis, scleroderma, myositis, Reiter's syndrome, Wegener's syndrome, systemic lupus erythematosus (SLE), immune thrombocytopenic purpura (ITP), glomerulonephritis, and vasculitis, wherein the method comprisex administering to a subject in need thereof an effective amount of compounds that fall under the claimed compound of formula (I’”) (see page 7).
	Regarding claim 4, 15 and 17, WO’547 teaches that the method further comprises administering other therapeutic agents such as methotrexate, an anti-inflammatory corticosteroid, a nonsteroidal anti-inflammatory drug, or a combination thereof with the composition that comprises the compounds of page 7 (see claim 15). 
	Regarding claims 16, 18 and 19, WO’547 fails to teach the species of the anti-inflammatory therapeutic agents. However, NYU teaches anti-inflammatory drugs for subjects with Crohn’s disease (the immune-mediated disease listed in WO’547) such as ibuprofen, naproxen, aspirin and 5-aminosalicylic acid, etc. Accordingly, a skilled artisan would have been motivated to use the anti-inflammatory drugs in combination with the compounds of WO’547 with a reasonable expectation of success in treating immune-mediated diseases.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 158-160 of copending Application No. 16/756,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for treating a disease/disorder comprising administering to a subject in need thereof a compound of formula (I’’’). The method of the instant claims is generic to the copending claims because copending claims recite treating only EHMDT-mediated disorder (claim 158), treating a blood disorder (claim 159) and treating cancer (claim 160). The specification of copending application defines that the cancer and blood disorder are EHMT2 mediated diseases and that blood disorder is an immune-mediated disease and thus the entire scope of copending claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, the instant claims are anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 68, 123, 148-177 and 183-187 of copending Application No. 16/756,304 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for treating a disease/disorder comprising administering to a subject in need thereof a compound. Copending application recites that the method is drawn to treating blood disorder using EHMT2 inhibitor, and thus the disorder is EHMT2 mediated disease/disorder. Furthermore, the specification of copending application indicates that the blood disorder is an immune-mediated disease. Copending claim 1 fails to recite the instantly claimed compound of formula (I’’’), however, copending claim 123 recites that the ENMT2 inhibitor is a compound of formula (I’’’) as instantly claimed. Thus a skilled artisan would have been motivated to use the EHMT2 inhibitor of copending claim 123 in the method of copending claim 1 with a reasonable expectation of success to arrive at the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 77-78 of copending Application No. 16/756,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a method for of inhibiting EHMT2 by administering to a subject in need thereof a compound. The method of the instant claims is generic to the copending claims because copending claims recite species of instant compound of formula (I’’’) and thus the entire scope of copending claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, the instant claims are anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 19, 64, 189, 198 and 207-219 of copending Application No. 16/606,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn a method for treating a disease comprising administering to a subject in need thereof a compound of formula (I’’’). The copending application recites treating cancer by the compound and the specification of copending application defines that the cancer is EHMT2 mediated disease. Furthermore, claim 198 recites that the compound of formula (I’’’) is EHMT2 inhibitor. The method of the instant claims is generic to the copending claims because copending claim is drawn to treating cancer -defined in the copending specification as one of the diseases mediated by EHMT2 - and thus the entire scope of copending claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Thus, the instant claims are anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-4 and 15-19 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622